IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1475
                              Filed March 23, 2016


IN THE INTEREST OF R.J.,
Minor child.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Mary L.

Timko, Associate Juvenile Judge.



      Juvenile appeals from an order modifying disposition in a delinquency

proceeding. AFFIRMED.



      Andrew J. Smith of Mack, Hansen, Gadd, Armstrong & Brown, P.C.,

Storm Lake, for appellant.

      Thomas J. Miller, Attorney General, and Bruce Kempkes (until withdrawal)

and Mary Triick, Assistant Attorneys General, for appellee State.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

      R.J. was adjudicated delinquent on a charge of credit card fraud, in

violation of Iowa Code section 715A.6 (2013), and placed on probation. The

dispositional order placed R.J. in the custody of juvenile court services for

placement in a psychiatric medical institution for children (PMIC)/residential

treatment facility. He was placed at Jackson Recovery Centers and underwent

substance abuse treatment. He progressed and reached a point of discharge.

The matter came on for dispositional review in August 2015. It was agreed there

had been a substantial change in circumstances. The child requested return to

the parental home.    After receiving evidence, the juvenile court ordered R.J.

remain in the custody of juvenile court services and placed in a second facility for

a limited period of time to address additional behavioral concerns. R.J. appeals.

      “We normally review proceedings in juvenile court de novo. When the

issue on appeal relates to statutory discretion exercised by the juvenile court,

however, we review the evidence de novo to determine whether the discretion

was abused.” In re A.J.M., 847 N.W.2d 601, 604 (Iowa 2014). Generally, the

juvenile court is required to enter the least restrictive dispositional order

appropriate.   See Iowa Code § 232.52(1).        “Though a juvenile judge is not

required to implement each less restrictive dispositional alternative before

reaching the most restrictive one, the selection of any one disposition over

another requires rejection of others, more or less onerous, and reasons for that

rejection.” In re J.T.S., No. 06-0020, 2006 WL 1751279, at *3 (Iowa Ct. App.

June 28, 2006).
                                         3


      On de novo review, we cannot conclude the district court abused its

discretion in requiring the juvenile to remain in the custody of juvenile court

services and placed in group placement for additional education and treatment.

R.J. has history with juvenile court services. His first contact occurred after he

was charged with possession of alcohol in December 2013. Typically, a charge

of this type would require the minor to complete alcohol education classes;

however, R.J.’s mother reported she was having difficulty with her son.

According to her, R.J. associated with a negative peer group, used illegal

substances, and was disrespectful to her.            His attitude and academic

performance were poor.      He was referred to alcohol education classes and

services to address delinquent thinking and family relationships.         Between

February and August 2014, R.J. and his mother took part in services, but the

services were unsuccessful.       R.J. met fewer than 50% of his goals.        After

services were terminated, R.J.’s mother continued to contact juvenile court

services for assistance, reporting that R.J. was disrespectful and that R.J. used

alcohol and illegal substances.

      On September 20, 2014, R.J. was charged with the instant offense.

Initially, after being adjudicated delinquent, R.J.’s behavior improved slightly. On

January 13, however, R.J.’s mother contacted juvenile court services to report

R.J. “flipping out.” She and R.J. got into a big fight when she refused to let him

use a toaster to light a cigarette and smoke outside the home. On February 2,

2015, R.J.’s mother reported R.J. had missed school twice in the last week. He

was unaccounted for from the prior Thursday to Saturday evening.            In one

argument, R.J. told his mother he now knew why his father had left her. She
                                             4


became upset and shoved R.J. away from her; in turn, he shoved her, and she

fell to the ground, striking her eye on a windowsill. In sum, R.J.’s behavior,

despite the receipt of services, continued to be inconsistent and the relationship

with his mother continued to be difficult.

       In light of this history, the evidence admitted during the modification

hearing showed R.J. was in need of additional services.          The juvenile court

officer’s report recognized R.J. had progressed with his substance abuse issues

but concluded a return to the parental home would be “setting him up to fail”

because the family dynamic had not been addressed. The juvenile court officer

recommended R.J. be placed for 90-120 days in a residential treatment facility to

address errors in thinking, respect for authority, insight into antisocial behaviors,

and family dysfunction. Considerable weight attaches to a juvenile court officer’s

opinion. See, e.g., State v. Greiman, 344 N.W.2d 249, 251 (Iowa 1984). R.J.’s

mother stated she always wanted her son with her no matter what. She also

recognized there were some issues she and R.J. needed to address. R.J. read a

letter he had prepared regarding improvements he had made and lessons he had

learned in the facility. He had worked on his anger and impulsiveness. He was

taking more responsibility for his actions. He had learned to accept feedback

and rules. He had worked on relapse prevention and coping skills. He said he

would be willing to comply with any terms of probation.

       Although R.J. had progressed and demonstrated better behavior, the

juvenile court found additional treatment was necessary and return to the

parental home at the time of the disposition hearing would have interfered with
                                       5


the progress already made. We affirm the judgment of the juvenile court.

      AFFIRMED.